Case 1:19-cv-05940-VEC Document 38 Filed 01/21/20 Page 1of1

LEVIS KORSINSKY LLP Canes
T: 202-524-4290

F; 202-333-2121
www.zlik.com

Adam M. Apton
aapton@azlk.cam

January 21, 2020

The Honorable Judge Valerie E. Caproni
United States District Court

Southern District of New York
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: Rodriguez v. Control4 Corp., et al, Case Number: 1:19-CV-5940

Dear Judge Caproni:

Plaintiff Rodney Rodriguez (‘Plaintiff’) writes, with the consent and agreement of the
defendants, to update the Court with regard to the parties’ efforts to resolve this matter.

Over the past several months, counsel for the parties, along with counsel in the other six
related cases filed in various jurisdictions, have engaged in lengthy negotiations concerning a
resolution that would obviate the need for Plaintiff to file an application seeking an award of
mooiness fees (the “Fee Application”), In accordance with the Court’s Order dated December 3.
2019 (the “Order”), the parties now write to inform the Court that a tentative resolution has been
reached, and Plaintiff no longer intends to file a Fee Application on January 24, 2020.

The parties hereby request that the Court vacate the January 24, 2020 deadline while the
parties negotiate and document a final fee agreement. Upon execution of a final fee agreement,
the parties will so-inform the Court and request the final closure of this action.

Counsel for the parties are, of course, available at the Court’s convenience. Thank you for

your consideration,
\

\
Resp ctfully submitted,
u t
| A

‘ i i —

i - \ . \= =
Axtan{M. Apton |

cc: Michael T. Jones
